Citation Nr: 0807972	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  02-05 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than July 11, 
1989, for a 50 percent rating for migraine headaches.  

2.  Entitlement to an effective date earlier than July 11, 
1989, for a total disability rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
August 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part assigned an effective 
date of July 11, 1989, for a 50 percent rating for migraine 
headaches and for TDIU. 

In February 2006, the Board remanded the issues as noted on 
the title page for further development.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  On November 1, 1985, the RO issued a rating decision that 
denied a claim for an increased rating for migraine 
headaches, then rated as 30 percent disabling.  

2.  The veteran and his representative were notified of the 
November 1, 1985, RO rating decision and of the veteran's 
appellate rights.  A notice of disagreement was not filed 
within one year of the notification.    

3.  No evidence received by the RO between November 1, 1985, 
and July 11, 1989, tends to show that the veteran's service-
connected migraine headaches worsened or that the veteran was 
unemployable due to service-connected disabilities, or that 
he submitted a claim for increased benefits.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 11, 
1989, for a 50 percent schedular rating for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.400(o) (2) (2007).

2.  The criteria for an effective date earlier than July 11, 
1989, for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110; (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In a May 2006 letter, the VA notified the claimant of the 
evidence that is necessary to substantiate the claims.  The 
letter mentions what evidence is required to substantiate the 
claims, the claimant's and VA's duty to obtain this evidence, 
and asks the claimant to submit relevant evidence in his 
possession.  

VA provided the additional notices recommended by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in August 
2006.  Any timing error (see Mayfield, supra) has been cured 
by new notification followed by readjudication of the claim 
in a supplemental statement of the case issued in September 
2007.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(timing error may be cured by a new notification followed by 
readjudication of the claim).  

The claimant has not identified, nor does the record 
indicate, that any additional evidence is necessary for 
adjudication of the claim.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Earlier Effective Dates

A claim for TDIU is similar to a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  TDIU 
is an alternate way to obtain a total rating, i.e. a 100 
percent rating, without fulfilling the criteria for a 100 
percent schedular rating.  See, e.g., Parker v. Brown, 7 Vet. 
App. 116, 118 (1994).  Because a TDIU claim is a special sort 
of an increased rating claim, the statutes and regulations 
governing assignment of effective dates for increased ratings 
also apply to assigning effective dates for TDIU. 

The effective date for an increased rating [and/or TDIU] will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, 
provided a claim is received within one year from such date; 
otherwise, the effective date for an increased rating [and/or 
TDIU] will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
and (b) (West 2002); 38 C.F.R. § 3.400(o) (2007).

Any communication or action indicating intent to apply for VA 
benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2007).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request for an increase will be accepted as a claim.  38 
C.F.R. § 3.155(c).  Claims for increased ratings may also be 
inferred from the medical evidence itself under certain 
circumstances.  

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2007).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).

Under the provisions of 38 C.F.R. § 3.157(b)(1), an informal 
claim for increase may be initiated by a report of 
examination or hospitalization by VA, or the uniformed 
services, for previously established service-connected 
disabilities.  Similarly, under 38 C.F.R. § 3.157(b)(2), (3), 
an informal claim for increase will be initiated upon receipt 
of evidence from a private physician or layman or from state 
and other institutions.  Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992) (a VA examination report constituted an 
informal claim for a TDIU).  The Board must therefore review 
all the evidence received within the pertinent time frame to 
determine whether any of it forms the basis for an effective 
earlier than July 11, 1989. 

A November 1985-issued rating decision reflects that the RO 
denied a claim for an increased rating for migraines, then 
rated 30 percent.  The veteran and his representative were 
notified of the decision and of the veteran's appeal rights 
by letter dated November 1, 1985.  They did not commence an 
appeal of that decision and it became final.  Because that 
decision became final, it cannot be changed absent clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105 (2007).  The 
veteran has not alleged CUE in the November 1, 1985-issued 
decision.  Thus, the evidence for consideration in the 
present claim is evidence received at the RO after November 
1, 1985, but prior to July 11, 1989. 

The first relevant evidence received after the November 1, 
1985-issued RO rating decision is a claim for a 100 percent 
rating received on April 28, 1986.  However, 


this was a claim for service connection and a 100 percent 
schedular rating for Tourette's syndrome.  It does not 
suggest that the veteran was unemployable due to service-
connected disabilities, nor does it suggest that his 
migraines had worsened.  The veteran appealed the denial.  In 
May 1987, however, the Board denied service connection for 
Tourette's syndrome.  

No evidence received by the RO between November 1, 1985, and 
July 11, 1989, tends to show that migraine headaches worsened 
or that the veteran was unemployable due to service-connected 
disabilities.  No medical report dated within one-year prior 
to July 11, 1989, tends to show relevant treatment or that an 
increase in severity of migraine headaches had occurred.  
Thus, there is no basis for assignment of either an increased 
rating for migraine headaches or for TDIU prior to July 11, 
1989.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claims for 
an effective date earlier than July 11, 1989, for an 
increased rating for migraine headaches or for TDIU must 
therefore be denied.  


ORDER

An effective date earlier than July 11, 1989, for a 50 
percent rating for migraine headaches is denied.  

An effective date earlier than July 11, 1989, for TDIU is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


